          Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.1 Page 1 of 10
AO 106A (08/18 A Iication for a Warrant b ' Tele hone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                          Southern District of California

                   In the Matter of the Search of
                                                                            )
                                                                                                       20MJ1985
          (Briefly describe the property to be searched                     )
           or identify the person by name and address)                                     Case No.
                                                                            )
                   Pink Huawei phone                                        )
         Seized as FP&F No. 2020250400186901                                )
                   ("Target Device 3")                                      )

    APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A-3, incorporated herein by reference.

located in the               Southern             District of          California
person or describe the property to be seized):
                                                                - - -- - - - -- - - - , there is now concealed (identify the

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ff evidence of a crime;
                     0 contraband, fruits of crime, or other items illegally possessed;
                     0 property designed for use, intended for use, or used in committing a crime;
                     0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
                Code Section                                                    Offense Description
        21,   use sec. 952/960 _                  Importation of a Controlled Substance


         The application is based on these facts:
        See Attached Affidavit of HSI Special Agent, incorporated herein by reference.

              ff   Continued on the attached sheet.
              0 Delayed notice of _ _ days (give exact ending date if more than 30 days:
                18 U.S.C. § 3103a, the basis of which is set forth on the attac ed




Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      tele hone                        (specify reliable electronic means).


Date:              May 27, 2020                                             ~                           M,+1-~
                                                                                                        Judge's signature

City and state: San Diego, California                                               Hon. Allison H. Goddard, U.S. Magistrate Judge
                                                                                                      Printed name and title
       Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.2 Page 2 of 10



 1                                         AFFIDAVIT
 2         I, Special Agent Marina Griffin, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6                      Black TCL phone
 7                      Seized as FP&F No. 2020250400186901
 8                      ("Target Device 1")
 9
10                      Black Samsung phone
11                      Seized as FP&F No. 2020250400186901
12                      ("Target Device 2")
13
14                      Pink Huawei phone
15                      Seized as FP&F No. 2020250400186901
16                      ("Target Device 3")
17
18 as further described in Attachment A-1, A-2 and A-3, and to seize evidence of crimes,
19 specifically violations of Title 21, United States Code, Sections 952, 960 and 963 as further
20 described in Attachment B.        The requested warrant relates to the investigation and
21 prosecution of Cesar SANCHEZ             ("Defendant") for importing approximately 4.3
22 kilograms (9 .46 pounds) of methamphetamine from Mexico into the United States. The
23 Target Devices are currently in the custody of Homeland Security Investigations and
24 located 2257 Niels Bohr Court, San Diego, CA 92154.
25         2.    The information contained in this affidavit is based upon my training,
26 expenence, investigation, and consultation with other members of law enforcement.
27 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
28

                                                1
      Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.3 Page 3 of 10



 1 Target Device, it does not contain all the information known by me or other agents
 2 regarding this investigation. All dates and times described are approximate.
 3                                      BACKGROUND
 4         3.    I have been employed as a Special Agent with Homeland Security
 5 Investigations (HSI) since August 2003. I am currently assigned to the HSI Office of the
 6 Special Agent in Charge, in San Diego, California. I am a graduate of the Federal Law
 7 Enforcement Training Center in Glynco, Georgia.
 8         4.    During my tenure with HSI, I have participated in the investigation of various
 9 narcotics trafficking organizations involved in the importation and distribution of
1O controlled substances into and through the Southern District of California. Through my
11 training, experience, and conversations with other law enforcement officers experienced in
12 narcotics trafficking investigations, I have gained a working know ledge of the operational
13 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
14 United States from Mexico at Ports of Entry.
15         5.    I am aware that it is common practice for narcotics traffickers to work in
16 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
17 to smuggle controlled substances into the United States from Mexico by concealing the
18 controlled substances in vehicles that enter the United States at Ports of Entry such as the
19 San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the importation
20 of narcotics in this manner, I am aware that narcotics traffickers in Mexico frequently
21 communicate with the individual ("the driver") responsible for driving the vehicle
22 containing the concealed narcotics into the United States. These communications can
23 occur before, during and after the narcotics are imported into the United States. For
24 example, prior to the importation, narcotics traffickers frequently communicate with the
25 driver regarding arrangements and preparation for the narcotics importation.       When the
26 importation is underway, narcotics traffickers frequently communicate with the driver to
27 remotely monitor the progress of the narcotics, provide instructions to the driver and warn
28 accomplices about law enforcement activity. When the narcotics have been imported into

                                                2
      Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.4 Page 4 of 10



 1 the United States, narcotics traffickers may communicate with the driver to provide further
 2 instructions regarding the transportation of the narcotics to a destination within the United
 3 States.
4          6.     Based upon my training, experience, and consultations with law enforcement
 5 officers experienced in narcotics trafficking investigations, and all the facts and opinions
 6 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
 7 can and often do contain electronic evidence, including, for example, phone logs and
 8 contacts, voice and text communications, and data, such as emails, text messages, chats
 9 and chat logs from various third-party applications, photographs, audio files, videos, and
10 location data. This information can be stored within disks, memory cards, deleted data,
11 remnant data, slack space, and temporary or permanent files contained on or in the cellular
12 tel~phone. Specifically, searches of cellular telephones of individuals involved in the
13 importation of narcotics may yield evidence:
14
             a.   tending to indicate efforts to import controlled substances from Mexico
15                into the United States;
16
             b.   tending to identify accounts, facilities, storage devices, and/or services-
17                such as email addresses, IP addresses, and phone numbers-used to
                  facilitate the importation of controlled substances from Mexico into the
18
                  United States;
19
             C.   tending to identify co-conspirators, criminal associates, or others involved
20
                  in importation of controlled substances from Mexico into the United
21                States;
22
             d.   tending to identify travel to or presence at locations involved in the
23                importation of controlled substances from Mexico into the United States,
24                such as stash houses, load houses, or delivery points;

25           e.   tending to identify the user of, or persons with control over or access to,
26                the Target Device; and/or

27           f.   tending to place in context, identify the creator or recipient of, or establish
28                the time of creation or receipt of communications, records, or data involved
                  in the activities described above.
                                                  3
       Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.5 Page 5 of 10




 1                         FACTS SUPPORTING PROBABLE CAUSE
 2
           7.       On May 23, 2020, at approximately 12:30 AM, Cesar SANCHEZ,
 3
     ("SANCHEZ"), a United States citizen, applied for entry into the United States from
 4
     Mexico through the San Ysidro Port of Entry in vehicle lane #19. SANCHEZ was the
 5
     driver, sole occupant, and registered owner of a 2007 Chrysler 300 ("the vehicle") bearing
 6
     California license plates.
 7
           8.       A Canine Enforcement Team was conducting pre-primary operations when
 8
     the Human and Narcotic Detection Dog alerted to the hood of the vehicle.
 9
           9.       A Customs and Border Protection Officer assisting in pre-primary received
10
     two negative Customs declarations from SANCHEZ. SANCHEZ stated he was crossing
11
     the border to go to San Diego, California. The CBPO advised the primary booth CBPO to
12
     refer the vehicle and SANCHEZ to secondary for further processing.
13
           10.      A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
14
     vehicle engine compartment area inside the air intake box.
15
           11.      Further inspection of the vehicle resulted in the discovery of 10 packages
16
     concealed in the air intake box of the vehicle, with a total approximate weight of 4.3 kgs
17
     (9 .46 pounds). A sample of the substance contained within the packages field tested
18
     positive for the characteristics of methamphetamine.
19
           12.      SANCHEZ was placed under arrest at approximately 3 :40 AM
20
           13.      Sanchez was charged with violating Title 21 USC 952/960 and issued a Notice
21
     to Appear.
22
           14.      The target devices were discovered within the vehicle when defendant was
23
     encountered.
24
            15.     Based upon my expenence and training, consultation with other law
25
     enforcement officers experienced in narcotics trafficking investigations, and all the facts
26
     and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
27
     electronic mail (email) addresses, appointment dates, messages, pictures and other digital
28
     information are stored in the memory of the Target Devices. In light of the above facts and
                                                 4
      Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.6 Page 6 of 10



 I my experience and training, there is probable cause to believe that Defendant was using
 2 the Target Devices to communicate with others to further the importation of illicit narcotics
 3 into the United States. Further, in my training and experience, narcotics traffickers may be
 4 involved in the planning and coordination of a drug smuggling event in the days and weeks
 5 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
 6 continue to attempt to communicate with a defendant after their arrest to determine the
 7 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 8 for individuals, such as Defendant, to attempt to minimize the amount of time they were
 9 involved in their smuggling activities, and for the individuals to be involved for weeks and
10 months longer than they claim. Accordingly, I request permission to search the Target
I I Devices for data beginning on April 23, 2020, up to and including May 23, 2020.
12                                      METHODOLOGY
13         16.   It is not possible to determine, merely by knowing the cellular telephone's
14 make, model and serial number, the nature and types of services to which the device is
15 subscribed and the nature of the data stored on the device. Cellular devices today can be
16 simple cellular telephones and text message devices, can include cameras, can serve as
17 personal digital assistants and have functions such as calendars and full address books and
18 can be mini-computers allowing for electronic mail services, web services and rudimentary
19 word processing. An increasing number of cellular service providers now allow for their
20 subscribers to access their device over the internet and remotely destroy all of the data
21 contained on the devices. For that reason, the device may only be powered in a secure
22 environment or, if possible, started in "flight mode" which disables access to the network.
23 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
24 equivalents and store information in volatile memory within the device or in memory cards
25 inserted into the device. Current technology provides some solutions for acquiring some of
26 the data stored in some cellular telephone models using forensic hardware and software.
27 Even if some of the stored information on the device may be acquired forensically, not all
28 of the data subject to seizure may be so acquired. For devices that are not subject to forensic

                                                 5
      Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.7 Page 7 of 10



 1 data acquisition or that have potentially relevant data stored that is not subject to such
 2 acquisition, the examiner must inspect the device manually and record the process and the
 3 results using digital photography. This process is time and labor intensive and may take
 4 weeks or longer.
 5         17.   Following the issuance of this warrant, I will collect the Target Devices and
 6 subject it to analysis. All forensic analysis of the data contained within the telephone and
 7 its memory cards will employ search protocols directed exclusively to the identification
 8 and extraction of data within the scope of this warrant.
 9         18.   Based on the foregoing, identifying and extracting data subject to seizure
1O pursuant to this warrant may require a range of data analysis techniques, including manual
11 review, and, consequently, may take weeks or months. The personnel conducting the
12 identification and extraction of data will complete the analysis within ninety (90) days of
13 the date the warrant is signed, absent further application to this court.
14                      PRIOR ATTEMPTS TO OBTAIN TIDS EVIDENCE
15         19.   Law enforcement has not previously attempted to obtain the evidence sought
16 by this warrant.
17                                        CONCLUSION
18         20.   Based on the facts and information set forth above, I submit there is probable
19 cause to believe that a search of the Target Devices will yield evidence of Defendant's
20 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
21 request that the Court issue a warrant authorizing law enforcement to search the item
22 described in Attachment A-1, A-2 and A-3 and seize the items listed in Attachment B using
23 the above-described methodology.
24
25
26
27
28

                                                 6
       Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.8 Page 8 of 10



 1 I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3
                                           Special Agent   rin
 4
                                           Homeland Securi     vestigations
 5
 6 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
 7 by telephone on this 27th day of May, 2020.
 8
 9     ~M,+1-~
1o H ~ l e Allison H. Goddard
     United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
 Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.9 Page 9 of 10



                               ATTACHMENT A-3

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

                   Pink Huawei phone
                   Seized as FP&F No. 2020250400186901
                   ("Target Device 3")


The Target Device is currently in the possession of Homeland Security Investigations,
located at 2257 Niels Bohr Court, San Diego, CA 92154.
 Case 3:20-mj-01985-AHG Document 1 Filed 05/27/20 PageID.10 Page 10 of 10



                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A-3
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data,
for the period of April 23, 2020 through May 23, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in importation of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.     tending to place in context, identify the creator or rec1p1ent of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
